DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election with traverse of Group I (claim 1-10) in the reply filed on 2/28/2022 is acknowledged. Applicant's traversal is not found persuasive because H01L29/66007 (Multistep manufacturing processes) is a sub-group of H01L29/66 and thus related to process of making, H01L29/66681 (Lateral DMOS transistors) flows from H01L29/66007 (Multistep manufacturing processes). Also, H0121/76+ cited in the restriction requirement are related to process of making. Further, the examiner has established the process as claimed can be used to make another and materially different product or that the product as claimed can be made by another and materially different process; and applicant did not distinctly and specifically point out the suppose errors in the restriction requirement. Also, the fields of search for method and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentablitity of the claimed inventions. Also, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required and deemed burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the limitation “the drain-tied field plate” lacks antecedent basis. It is not clear whether “the drain-tied field plate” is referring to “a field plate” recited in claim 1 (3rd line from last). The office could not tell whether they are same or different. Clear explanation or claim modification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khayat et al. (US publication 2018/0219533 A1), hereinafter referred to as Khayat533.

Regarding claim 1, Khayat533 teaches a semiconductor device (fig. 3 and related text), comprising: an epitaxial layer (114, [0031]) over a semiconductor substrate (116, [0031]), the epitaxial layer including a body region (106, [0030]) having a first conductivity type (p-type) and a drain drift region (110, [0031]) having a second, opposite, conductivity type (n-type); a gate dielectric layer (118, [0032]) over the body region and extending over a junction between the body region and the drain drift region (fig. 3); a gate electrode (120, [0032]) over the gate dielectric layer; a drain region (108, [0030]) having the second conductivity type in the drain drift region (fig. 3), the drain region having an average dopant density greater than an average dopant density of the drain drift region (fig. 3); a field relief dielectric layer (152, [0039]) over the drain drift region, the field relief dielectric layer extending from the gate dielectric layer toward the drain region and having a thickness greater than the gate dielectric layer (fig. 3); and a field plate (154, [0039]) located over the field relief dielectric layer and between the gate electrode and the drain region (fig. 3), the field plate conductively connected to the drain region (FP and D are conductively connected, fig. 3).
Regarding claim 3, Khayat533 teaches wherein the field plate runs about parallel to the drain region (fig. 3).
Regarding claim 4, Khayat533 teaches wherein the field relief dielectric layer includes a local oxidation of silicon (LOCOS) layer of silicon dioxide with a tapered edge, and the field plate is located over the tapered edge ([0039], fig. 3).
Regarding claim 6, Khayat533 teaches wherein the first conductivity type is p-type and the second conductivity type is n-type (fig. 3).
Regarding claim 7, Khayat533 teaches wherein the field plate includes polycrystalline silicon ([0032], fig. 3).
Regarding claim 10, Khayat533 teaches wherein the field plate extends over a tapered edge of the field relief dielectric layer (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khayat533, as applied to claim 1 above, and further in view of Chen et al. (US publication 2015/0123199 A1), hereinafter referred to as Chen199.

Regarding claim 8, Khayat533 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Khayat533 does not explicitly teach wherein the gate electrode and the field plate have a closed-loop configuration.
Chen199 teaches wherein the gate electrode and the field plate have a closed-loop configuration ([0031], fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khayat533 with that of Chen199 so that wherein the gate electrode and the field plate have a closed-loop configuration so that the device can endure sufficient high breakdown voltage, low on-resistance characteristic can be provided, and energy consumption of the device can be reduced ([0032]).

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828